PRESS RELEASE Basic Earth Comments on FieldPoint's Withdrawal and Announces Plans to Resume Share Buy Back Program Tuesday March 24, 2009, 8:30 am EDT DENVER, March 24 /PRNewswire-FirstCall/ Basic Earth Science Systems, Inc. (Basic) (OTC Bulletin Board: BSIC - News) has noted that FieldPoint Petroleum Corporation (Amex: FPP - News) announced termination of its plans to offer FieldPoint shares for shares of Basic. Ray Singleton, President of Basic, stated, "Basic's Board of Directors, specifically its independent directors, viewed the proposed exchange offer from FieldPoint as coercive and an inadequate offer to gain control of Basic and its assets. The Board adopted the Shareholder Rights Plan to assure that all of Basic's stockholders receive fair and equal treatment in the event of any proposed takeover." Basic also announced its plans to resume the share buy back program it initiated in November 2008. Basic suspended its share buy back program in January following FieldPoint's announcement. Founded in 1969, Basic is an oil and gas exploration and production company with primary operations in select areas of the Williston basin, the Denver-Julesburg basin in Colorado, the southern portions of Texas, and along the on-shore portions of the Gulf Coast. Basic is traded on the "over-the-counter - bulletin board" under the symbol BSIC. Basic's web site is at www.basicearth.net where additional information about the Company can be accessed. Information herein contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can be identified by words such as "should," "may," "will," "anticipate," "estimate," "intend" or "continue," or comparable words or phrases. In addition, all statements other than statements of historical facts that address activities that Basic intends, expects or anticipates will or may occur in the future are forward-looking statements.
